UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	May 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Spectrum Fund Annual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Financial statements 18 Federal tax information 45 About the Trustees 46 Officers 48 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities and other asset-backed investments are subject to prepayment risk. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide  from budget concerns in the United States to the eurozones debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnams equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. 4 Capital Spectrum Fund Interview with your fund’s portfolio manager The fund outperformed its blended benchmark for the 12months ended April30, 2013. What were the chief drivers of this active return? The fund performed well and exceeded its benchmark for the 12-month period. Security selection continued to be the driving force behind the outperformance. The portfolio’s cash holdings also acted as a buffer to any fluctuations in the value of the portfolio’s securities. What was the environment like for leveraged - company securities during the past 12months? During the 12-month period, equity markets experienced considerable volatility, as the U.S. economy struggled to secure a more solid recovery and the markets reacted to persistent uncertainty and bouts of risk from macroeconomic events. At the start of the period, concerns about the European debt crisis fueled risk aversion. In the summer, favorable election results in Greece, and additional stimulus measures by the European Central Bank, boosted investor confidence that the region was on the road to recovery. Still, uncertainty remained as the United States began grappling with debt and budget deficit issues. Following the reelection of President Obama, Congress spent weeks in contentious debate about what action to take to avoid the end-of-the-year fiscal cliff, a combination of expiring tax breaks and automatic spending This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/13. See pages 3–4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Capital Spectrum Fund 5 cuts. By early January, however, Congress passed legislation that averted most of the fiscal cliff and provided clarity on the tax environment. At the same time, economic recovery continued to move forward, albeit slowly. Though I am cognizant of macroeconomic issues, my process is driven by bottom-up fundamental analysis. Unless I see a threat to earnings or asset power of holdings within the portfolio, I generally will not react to macroeconomic news. The U.S. Federal Reserve has anchored interest rates at historic lows, and this is generally viewed as a positive for leveraged companies. If the economy continues to improve, with low interest rates and easy access to capital, I believe leveraged companies may tend to perform better than they would under more challenging conditions. During the fiscal year, Putnam Capital Spectrum Fund invested in mortgage - backed securities [MBS]. This new strategy was funded by cash, which was close to 30% at the end of September 2012. What was the rationale behind this allocation? I implemented the MBS strategy in mid October, and it contributed significantly to the portfolio’s strong returns in the fourth quarter. We considered this strategy an efficient use of capital and one that offered a better risk/return profile than high-yield securities. In my view, the fund’s mortgage securities were a good diversifier, in that they exhibited a relatively low correlation to high-yield bonds or equities. The 30% cash position at the time afforded the fund the opportunity to look at compelling investments. By the end of January2013, the MBS holdings had contributed what we believed were solid gains for the portfolio, and we sold out of the position. Did you make any other changes in the fund’s strategy during the period? We significantly reduced the portfolio’s exposure to fixed-income holdings during the period. I believe the fixed-income opportunities for this fund are generally less attractive than in 2009, 2010, and 2011. All of fixed income has done very well in the past few years, with high yield in particular delivering equity-like returns. Now, those returns are less compelling, in my view. Today, I believe the Allocations are represented as a percentage of portfolio market value as of 4/30/13. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Capital Spectrum Fund most attractive opportunity set is in equities. I own very little fixed income, less than 6%, in the portfolio at year-end. What are some of the benefits of holding a sizable allocation to cash in the portfolio? I have the ability to invest across the capital structure of a company, can have significant exposure to cash, and can sell securities short. I don’t use cash to be defensive; I use it to be opportunistic. When I uncover investment opportunities, as I did with mortgage-backed securities in late 2012, having cash on hand allows me to act quickly. Cash also serves as a way to collateralize short positions in the portfolio. Because the portfolio is relatively concentrated with a focus on companies that can be inherently volatile, cash can act as a natural diversifier. But I don’t expressly use cash to dampen volatility. Although cash obviously can have that effect, it works differently as a volatility-dampener in both up and down markets. Because I typically make fewer investment decisions, I often have more cash than other portfolio managers. I will own a position and it will come to fruition, and then I will sell it from the portfolio. As a matter of course, I don’t immediately take that cash and invest it. Neither do I measure myself against a benchmark. I tend to hold the cash until I find compelling investments for the portfolio. What were some of the highlights among positions that contributed to performance? A top contributor for the fund was DISH Network , which provides direct broadcast satellite subscription services to approximately 14 million customers as of the end of April 2013. Throughout 2012, DISH was using its excess capital to acquire wireless spectrum capacity from troubled or bankrupt wireless companies. DISH ultimately became one of the largest owners of wireless spectrum. As the demand for mobile networking This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Capital Spectrum Fund 7 continues to rise, wireless spectrum has become a highly valuable asset for communications companies. Moreover, in April2013, DISH announced its bid to acquire Sprint in an effort to combine forces with the wireless company, creating an entity that would offer mobile and in-home networking solutions. Sprint is currently reviewing DISH’s bid, which is in competition with a bid from SoftBank, a Japanese telecommunications company. The portfolio’s holding in Japan Airlines was another top contributor. Following its emergence from bankruptcy and secondary public offering in September2012, it has been one of the most profitable airlines in the industry. Japan Airlines generates strong free cash flow, and its shares have offered a solid dividend, which in my opinion has the potential to grow. Japan’s stock market rallied in the second half of the period, as its new government added stimulus and weakened the yen. While a weaker yen drove fuel prices up for the company, that impact was neutralized through cost cutting and efficiency gains. The stock also benefited from the rally in Japanese stocks that took place in the final half of the period. In addition, the airline’s reservations and traffic figures exceeded our expectations. Citigroup , another contributor, added to gains as the company’s capital position continued to improve. The financial firm sold non-core assets and shrunk its balance sheet. In addition, Citigroup passed a “stress test,” allowing the company to begin to return excess capital to shareholders. We believe it is unlikely the firm will be required to raise equity, which would dilute the value of its existing shares. Investors appear to be welcoming the approach of the new management team, which is focusing on profitability through expense reduction instead of increasing size. Allocations are represented as a percentage of the fund’s portfolio market value as of 4/30/13. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 8 Capital Spectrum Fund Which holdings held back performance? Select Comfort , a specialty mattress company, detracted from returns. The company operates in a fiercely competitive industry, where market share and competitor activity are closely watched. During the period, product launches from competitors threatened the company’s flagship product, the Sleep Number bed. In addition, Select Comfort shares were hurt by a weak fourth-quarter earnings report in which the company fell short of revenue and earnings estimates. Increased marketing and research and development expenses were highlighted as negatively impacting those results. Meanwhile, a top competitor reported a very strong performance for 2012. Our position in Capital One also held back performance. After a very strong return for calendar 2012, shares of Capital One have drastically underperformed the broader equity market year to date in 2013. The stock’s decline began after weak fourth-quarter results, which were blamed on seasonal trends in expenses and margins. The company is expected to face growth challenges this year, and the company’s chief financial officer stated previously that he expected fourth-quarter results to serve as a good indicator of expectations for the rest of 2013. A management change was also received negatively by investors. Another detractor was Chesapeake Energy, a natural gas producer whose shares were negatively affected by the sharp drop in natural gas commodity prices. In addition, Chesapeake’s former CEO was under significant pressure during the period after taking on significant debt to finance growth prospects. Chesapeake was forced to sell key assets to pay down the debt, couldn’t sell enough to pay back the full amount and, subsequently, refinanced what it could not pay back. The CEO was ousted in 2013 as a result of these pressures on the company and amid allegations that he had engaged in transactions representing conflicts of interest and had made personal use of company funds. As of the end of the period, we had sold our position in Chesapeake. What is your outlook for equity markets and leveraged companies? Looking ahead, I believe that we will experience continued volatility in the markets, as the U.S. economy continues to heal slowly and Europe’s macroeconomic and debt-related woes persist. I believe, however, that the fund is focused on companies that are structured to weather adverse economic conditions. The cash on hand in the portfolio also can serve as a real asset during times of distress, allowing us to invest opportunistically and actively. I believe that if markets do move lower, it would not necessarily be a negative development for the fund. This could allow the fund to invest in high-quality assets at reduced valuations. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. Capital Spectrum Fund 9 IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Capital Spectrum Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 124.06% 111.18% 117.50% 114.50% 117.53% 117.53% 119.62% 111.93% 121.84% 126.27% Annual average 22.67 20.84 21.75 21.32 21.75 21.75 22.05 20.95 22.36 22.97 3 years 57.96 48.88 54.46 51.46 54.51 54.51 55.61 50.17 56.83 59.16 Annual average 16.46 14.18 15.59 14.84 15.61 15.61 15.88 14.51 16.18 16.75 1 year 17.81 11.04 16.90 11.90 16.96 15.96 17.20 13.10 17.51 18.13 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/13 Capital Spectrum Blended Index Life of fund 95.75% Annual average 18.54 3 years 42.80 Annual average 12.61 1 year 15.65 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Capital Spectrum Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $21,750 ($21,450 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $21,753 and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $21,193 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $22,184 and $22,627, respectively. Fund price and distribution information For the 12-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.225 $0.096 $0.103 $0.127 $0.203 $0.270 Capital gains — Long-term 0.078 0.078 0.078 0.078 0.078 0.078 Capital gains — Short-term 0.570 0.570 0.570 0.570 0.570 0.570 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/12 $25.56 $27.12 $25.38 $25.33 $25.43 $26.35 $25.51 $25.61 4/30/13 29.15 30.93 28.85 28.80 28.95 30.00 29.04 29.24 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Capital Spectrum Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 119.84% 107.20% 113.58% 110.58% 113.52% 113.52% 115.60% 108.05% 117.72% 121.93% Annual average 22.59 20.72 21.67 21.23 21.67 21.67 21.97 20.85 22.28 22.89 3 years 62.79 53.43 59.18 56.18 59.18 59.18 60.41 54.79 61.59 63.98 Annual average 17.64 15.34 16.76 16.02 16.76 16.76 17.06 15.68 17.35 17.92 1 year 14.69 8.10 13.85 8.85 13.86 12.86 14.15 10.16 14.43 14.97 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/12 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Annualized expense ratio for the six-month period ended 4/30/13*† 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes an increase of 0.07% from annualizing the performance fee adjustment for the six months ended 4/30/13. Capital Spectrum Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.69 $10.59 $10.60 $9.30 $7.99 $5.39 Ending value (after expenses) $1,109.10 $1,104.60 $1,105.00 $1,106.30 $1,107.40 $1,110.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.41 $10.14 $10.14 $8.90 $7.65 $5.16 Ending value (after expenses) $1,018.45 $1,014.73 $1,014.73 $1,015.97 $1,017.21 $1,019.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Capital Spectrum Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Capital Spectrum Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Capital Spectrum Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Capital Spectrum Fund 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Capital Spectrum Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Capital Spectrum Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Spectrum Fund (the “fund”) at April 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 12, 2013 Capital Spectrum Fund 19 The fund’s portfolio 4/30/13 COMMON STOCKS (74.6%)* Shares Value Aerospace and defense (3.0%) General Dynamics Corp. 844,608 $62,467,208 Northrop Grumman Corp. 231,957 17,568,423 Airlines (8.7%) Delta Air Lines, Inc. † 1,885,100 32,310,614 Japan Airlines Co., Ltd. (Japan) † 2,991,900 151,612,925 United Continental Holdings, Inc. † 1,429,600 46,176,080 Banking (5.8%) Capital One Financial Corp. 1,284,570 74,222,455 Citigroup, Inc. 1,690,200 78,864,732 Biotechnology (1.5%) Cubist Pharmaceuticals, Inc. † 822,670 37,777,006 Prothena Corp PLC (Ireland) † 150,395 1,242,263 Sequenom, Inc. † 29,944 112,889 Cable television (14.2%) DISH Network Corp. Class A 9,510,155 372,702,974 Chemicals (3.7%) LyondellBasell Industries NV Class A 789,211 47,905,108 OM Group, Inc. † S 449,300 10,994,371 W.R. Grace & Co. † 515,700 39,765,627 Commercial and consumer services (1.0%) Harbinger Group, Inc. † 2,788,619 25,209,116 Computers (8.3%) Apple, Inc. 486,100 215,220,775 Polycom, Inc. † 416,424 4,372,452 Consumer finance (1.3%) Home Loan Servicing Solutions, Ltd. (Cayman Islands) 524,357 11,876,686 Ocwen Financial Corp. † 576,200 21,077,396 Electronics (4.0%) L-3 Communications Holdings, Inc. 1,301,978 105,785,713 Entertainment (0.1%) Metro-Goldwyn-Mayer Studios, Inc. Class A (acquired 10/28/10, cost $1,026,629) † ∆∆ 36,206 1,421,086 Gaming and lottery (—%) MTR Gaming Group, Inc. † 95,337 328,913 Health-care services (4.7%) Humana, Inc. 658,805 48,824,039 UnitedHealth Group, Inc. 1,243,900 74,546,927 Household furniture and appliances (2.4%) Select Comfort Corp. † ††† 2,988,739 63,421,042 20 Capital Spectrum Fund COMMON STOCKS (74.6%)* cont. Shares Value Medical technology (0.2%) STAAR Surgical Co. † 777,859 $5,429,456 Oil and gas (1.0%) Gulfport Energy Corp. † 479,302 25,014,771 Pharmaceuticals (5.1%) Biospecifics Technologies Corp. † 127,031 2,015,982 Elan Corp. PLC ADR (Ireland) † 4,634,579 54,224,574 Jazz Pharmaceuticals PLC † 1,342,844 78,354,947 Real estate (0.7%) American Homes 4 Rent 144A † F 1,000,000 17,850,000 Restaurants (0.5%) AFC Enterprises † 409,815 13,064,902 Famous Dave’s of America, Inc. † 59,800 660,790 Technology services (0.8%) Global Eagle Entertainment, Inc. (acquired 1/30/13, cost $16,777,000)† ∆∆ F 1,677,700 14,525,527 Global Eagle Entertainment, Inc. ** † S 563,409 5,419,995 Telecommunications (7.6%) EchoStar Corp. Class A † 5,124,223 201,228,235 Total common stocks (cost $1,661,138,631) CORPORATE BONDS AND NOTES (2.3%)* Principal amount Value Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ $371,500 $385,431 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,420,000 1,670,275 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 580,000 650,325 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 1,300,000 1,625 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 2,460,000 2,669,100 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,365,000 1,426,425 First Data Corp. 144A company guaranty sr. unsec. notes 10 5/8s, 2021 2,000,000 2,072,500 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 2,705,000 2,880,825 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 20,634,662 21,769,568 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,000,000 1,880,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,835,000 2,537,325 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 4,500,000 5,197,500 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 2,725,000 2,908,938 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,175,000 Capital Spectrum Fund 21 CORPORATE BONDS AND NOTES (2.3%)* cont. Principal amount Value Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 $3,000,000 $3,326,250 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 4,130,000 4,594,625 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 6,247,625 6,278,863 Total corporate bonds and notes (cost $56,576,627) PREFERRED STOCKS (1.3%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 6,000 $5,921,063 Lightsquared LP Ser. A, 9.75% pfd. (acquired 4/10/13, cost $27,890,558) † ∆∆ F 25,253 27,600,032 Total preferred stocks (cost $33,728,058) SENIOR LOANS (0.8%)* c Principal amount Value Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 $1,695,750 $1,736,819 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 3,511,312 3,182,857 Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) 4,174,025 4,238,956 Mach Gen, LLC bank term loan FRN 7.79s, 2015 5,259,799 3,609,537 Ocwen Financial Corp. bank term loan FRN Ser. B, 5s, 2018 500,000 507,657 Travelport, LLC bank term loan FRN 9 1/2s, 2016 7,021,560 7,208,804 Total senior loans (cost $20,390,496) U.S. TREASURY OBLIGATIONS (0.3%)* Principal amount Value U.S. Treasury Notes 1.875%, June 30, 2015 i $1,506,000 $1,569,041 U.S. Treasury Notes 0.375%, February 15, 2016 i 5,149,000 5,163,778 Total U.S. treasury obligations (cost $6,732,819) WARRANTS (—%)*† Expiration Strike date price Warrants Value Global Eagle Entertainment, Inc. 5/13/16 $11.50 859,187 $1,091,167 Total warrants (cost $1,168,800) SHORT-TERM INVESTMENTS (19.6%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 7,068,250 $7,068,250 Putnam Short Term Investment Fund 0.04% L 213,143,066 213,143,066 U.S. Treasury Bills with an effective yield of 0.16%, August 22, 2013 # $25,000,000 24,995,675 U.S. Treasury Bills with an effective yield of 0.15%, July 25, 2013 25,000,000 24,997,050 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 # 20,000,000 19,987,000 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 20,000,000 19,988,760 U.S. Treasury Bills with an effective yield of 0.11%, November 14, 2013 20,000,000 19,991,240 U.S. Treasury Bills with an effective yield of 0.10%, July 18, 2013 25,000,000 24,997,575 U.S. Treasury Bills with an effective yield of 0.09%, February 6, 2014 25,000,000 24,981,000 U.S. Treasury Bills with an effective yield of 0.09%, July 11, 2013 25,000,000 24,998,650 22 Capital Spectrum Fund SHORT-TERM INVESTMENTS (19.6%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.09%, July 5, 2013 ‡ $25,000,000 $24,998,650 U.S. Treasury Bills with an effective yield of 0.08%, October 10, 2013 30,000,000 29,988,930 U.S. Treasury Bills with an effective yield of 0.08%, October 3, 2013 25,000,000 24,991,925 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, May 2, 2013 31,000,000 30,999,876 Total short-term investments (cost $516,090,230) TOTAL INVESTMENTS Total investments (cost $2,295,825,661) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,632,636,619. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $43,546,645, or 1.7% of net assets. ** On 1/30/13, the non-restricted holdings of Global Eagle Entertainment, Inc. were as follows: Holding Type Shares Value Global Eagle Entertainment, Inc. Common Stock 208,500 $2,076,660 ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ††† Affiliated company (Note 6). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ‡ This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Capital Spectrum Fund 23 S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $16,788,169 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $148,649,832) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Barclays Bank PLC Japanese Yen Sell 5/15/13 $143,104,277 $148,649,832 $5,545,555 Total FUTURES CONTRACTS OUTSTANDING at 4/30/13 Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 34 $4,534,219 Jun-13 $(53,455) Total Securities sold short at 4/30/13 COMMON STOCKS (0.5%) * Shares Value Food (0.5%) Hain Celestial Group, Inc. (The) † 187,800 $12,253,950 Total securities sold short (proceeds receivable $10,910,118) 24 Capital Spectrum Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $98,665,106 $— $— Capital goods 80,035,631 — — Communication services 573,931,209 — — Consumer cyclicals 88,959,071 1,421,086 — Consumer staples 13,725,692 — — Energy 25,014,771 — — Financials 186,041,269 17,850,000 — Health care 302,528,083 — — Technology 330,798,935 14,525,527 — Transportation 230,099,619 — — Total common stocks — Corporate bonds and notes — 61,424,575 — Preferred stocks — 5,921,063 27,600,032 Senior loans — 20,484,630 — U.S. treasury obligations — 6,732,819 — Warrants 1,091,167 — — Short-term investments 213,143,066 302,984,581 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,545,555 $— Futures contracts (53,455) — — Securities sold short (12,253,950) — — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 25 Statement of assets and liabilities 4/30/13 ASSETS Investment in securities, at value, including $6,842,916 of securities on loan (Note 1): Unaffiliated issuers (identified cost $2,019,577,170) $2,319,345,574 Affiliated issuers (identified cost $276,248,491) (Notes 1 and 6) 283,632,358 Cash 33,997,776 Dividends, interest and other receivables 7,095,090 Receivable for shares of the fund sold 25,144,440 Receivable for investments sold 21,059,902 Receivable for variation margin (Note 1) 3,667 Unrealized appreciation on forward currency contracts (Note 1) 5,545,555 Collateral on short sales (Note 1) 12,488,700 Total assets LIABILITIES Payable for investments purchased 42,433,920 Payable for shares of the fund repurchased 3,979,062 Payable for compensation of Manager (Note 2) 1,614,574 Payable for custodian fees (Note 2) 12,426 Payable for investor servicing fees (Note 2) 308,674 Payable for Trustee compensation and expenses (Note 2) 50,620 Payable for administrative services (Note 2) 4,504 Payable for distribution fees (Note 2) 570,147 Payable for loan financing (Note 1) 264,798 Interest payable for short sales (Note 1) 4,205 Securities sold short, at value (proceeds receivable $10,910,118) (Note 1) 12,253,950 Collateral on securities loaned, at value (Note 1) 7,068,250 Collateral on certain derivative contracts, at value (Note 1) 6,732,819 Other accrued expenses 378,494 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,261,000,836 Undistributed net investment income (Note 1) 6,957,682 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 53,538,751 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 311,139,350 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 26 Capital Spectrum Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,026,592,539 divided by 35,221,030 shares) $29.15 Offering price per class A share (100/94.25 of $29.15)* $30.93 Net asset value and offering price per class B share ($33,019,814 divided by 1,144,346 shares)** $28.85 Net asset value and offering price per class C share ($436,912,879 divided by 15,172,049 shares)** $28.80 Net asset value and redemption price per class M share ($5,362,556 divided by 185,228 shares) $28.95 Offering price per class M share (100/96.50 of $28.95)* $30.00 Net asset value, offering price and redemption price per class R share ($3,745,826 divided by 128,967 shares) $29.04 Net asset value, offering price and redemption price per class Y share ($1,127,003,005 divided by 38,548,686 shares) $29.24 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 27 Statement of operations Year ended 4/30/13 INVESTMENT INCOME Dividends (net of foreign tax of $690,016) $20,131,448 Interest (net of foreign tax of $18,288) (including interest income of $282,504 from investments in affiliated issuers) (Note 6) 9,456,930 Payment-in-kind interest 3,686,925 Securities lending (Note 1) 163,324 Total investment income EXPENSES Compensation of Manager (Note 2) 13,364,984 Investor servicing fees (Note 2) 2,753,896 Custodian fees (Note 2) 30,484 Trustee compensation and expenses (Note 2) 134,866 Distribution fees (Note 2) 4,403,917 Administrative services (Note 2) 52,054 Dividend expense for short sales (Note 1) 52,328 Interest expense for short sales (Note 1) 35,410 Other 670,485 Total expenses Expense reduction (Note 2) (106,874) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 66,741,101 Net realized gain on swap contracts (Note 1) 1,289,635 Net realized gain on futures contracts (Note 1) 4,954,366 Net realized gain on foreign currency transactions (Note 1) 5,728,382 Net realized loss on written options (Notes 1 and 3) (8,570) Net realized loss on short sales (Notes 1 and 3) (117,839) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 5,384,351 Net unrealized appreciation of investments, futures contracts and short sales during the year 219,611,951 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Capital Spectrum Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/13 Year ended 4/30/12 Operations: Net investment income $12,047,077 $10,078,294 Net realized gain on investments and foreign currency transactions 78,587,075 36,930,966 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 224,996,302 22,115,105 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (5,756,900) (3,752,447) Class B (67,756) (63,732) Class C (991,893) (797,392) Class M (16,142) (16,040) Class R (12,180) (4,271) Class Y (7,231,695) (4,411,437) Net realized short-term gain on investments Class A (14,583,702) (4,113,259) Class B (402,299) (96,444) Class C (5,491,267) (1,286,358) Class M (72,451) (23,245) Class R (34,199) (5,199) Class Y (15,266,913) (4,411,437) From net realized long-term gain on investments Class A (1,995,665) (2,417,441) Class B (55,051) (56,682) Class C (751,437) (756,018) Class M (9,914) (13,661) Class R (4,680) (3,055) Class Y (2,089,156) (2,592,687) Redemption fees (Note 1) 93,634 55,653 Increase from capital share transactions (Note 4) 1,354,957,129 526,956,570 Total increase in net assets NET ASSETS Beginning of year 1,016,788,702 445,472,919 End of year (including undistributed net investment income of $6,957,682 and $993,314, respectively) The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net realized From Ratio of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) netassets (%) d,e netassets (%) turnover (%) Class A April 30, 2013 .20 f 4.27 (.23) (.65) — 1.28 .75 f 48 g April 30, 2012 .36 h 1.52 (.31) (.54) — 1.32 1.53 h 97 April 30, 2011 .01 4.76 (.41) (.24) — 1.37 .07 117 April 30, 2010† .49 5.69 (.28) (.49) — 41.85 * 1.42 * i 2.70 * i 84 * Class B April 30, 2013 (.01) f 4.23 (.10) (.65) — 2.03 (.03) f 48 g April 30, 2012 .18 h 1.52 (.23) (.54) — 2.07 .76 h 97 April 30, 2011 (.14) 4.75 (.28) (.24) — 2.12 (.67) 117 April 30, 2010† .39 5.64 (.18) (.49) — 40.81 * 2.13 * i 2.16 * i 84 * Class C April 30, 2013 — b,f 4.22 (.10) (.65) — 2.03 (.01) f 48 g April 30, 2012 .17 h 1.52 (.21) (.54) — 2.07 .72 h 97 April 30, 2011 (.15) 4.74 (.28) (.24) — 2.12 (.70) 117 April 30, 2010† .32 5.71 (.22) (.49) — 40.79 * 2.13 * i 1.72 * i 84 * Class M April 30, 2013 .06 f 4.24 (.13) (.65) — 1.78 .23 f 48 g April 30, 2012 .22 h 1.54 (.24) (.54) — 1.82 .94 h 97 April 30, 2011 (.08) 4.74 (.33) (.24) — 1.87 (.36) 117 April 30, 2010† .35 5.73 (.23) (.49) — 41.13 * 1.89 * i 1.88 * i 84 * Class R April 30, 2013 .13 f 4.25 (.20) (.65) — 1.53 .47 f 48 g April 30, 2012 .29 h 1.53 (.28) (.54) — 1.57 1.23 h 97 April 30, 2011 (.05) 4.77 (.37) (.24) — 1.62 (.25) 117 April 30, 2010† .45 5.67 (.23) (.49) — 41.46 * 14 1.65 * i 2.57 * i 84 * Class Y April 30, 2013 .27 f 4.28 (.27) (.65) — 1.03 .99 f 48 g April 30, 2012 .41 h 1.53 (.34) (.54) — 1.07 1.71 h 97 April 30, 2011 .07 4.76 (.46) (.24) — 1.12 .32 117 April 30, 2010† .49 5.73 (.31) (.49) — 42.16 * 1.18 * i 2.61 * i 84 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Capital Spectrum Fund Capital Spectrum Fund 31 Financial highlights (Continued) * Not annualized. † For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts as a percentage of average net assets (Note 1): Percentage of average net assets April 30, 2013 0.01% April 30, 2012 0.02 April 30, 2011 0.02 April 30, 2010 0.02 f Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.11 0.42% Class B 0.11 0.40 Class C 0.11 0.42 Class M 0.11 0.40 Class R 0.12 0.44 Class Y 0.11 0.41 g Portfolio turnover excludes TBA purchase and sale transactions. h Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.18 0.76% Class B 0.17 0.73 Class C 0.17 0.72 Class M 0.17 0.73 Class R 0.17 0.71 Class Y 0.17 0.73 i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount: Percentage of average net assets April 30, 2010 0.29% The accompanying notes are an integral part of these financial statements. 32 Capital Spectrum Fund Notes to financial statements 4/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2012 through April 30, 2013. Putnam Capital Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return by investing a majority of the fund’s assets in equity and fixed-income securities, including floating and fixed rate bank loans and both growth and value stocks, of leveraged U.S. companies of any size that Putnam Management believes have favorable investment potential. These companies employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and their fixed-income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in fixed-income securities of other issuers, in securitized debt instruments (such as mortgage- and asset-backed securities), in companies of any size and in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. For shares purchased before June 24, 2013, a 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. No redemption fee will apply to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain Capital Spectrum Fund 33 markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. 34 Capital Spectrum Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts Capital Spectrum Fund 35 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. 36 Capital Spectrum Fund Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Short sales of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense for short sales in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. Risk of loss may Capital Spectrum Fund 37 exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $6,842,916 and the fund received cash collateral of $7,068,250. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, market discount, interest on payment-in-kind securities, unrealized gains and losses on passive foreign investment companies and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $7,993,857 to decrease distributions in excess of net investment income, $3,215,549 to increase paid-in-capital and $11,209,406 to decrease accumulated net realized gain. 38 Capital Spectrum Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $320,389,083 Unrealized depreciation (14,679,970) Net unrealized appreciation 305,709,113 Undistributed ordinary income 12,503,237 Undistributed long-term gain 22,560,176 Undistributed short-term gain 32,368,278 Cost for federal income tax purposes $2,297,268,819 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (June 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of a 50/50 blend (balanced daily) of the S&P 500 Index and JPMorgan Developed High Yield Index over the performance period. The maximum annualized performance adjustment rate is +/–0.32%. The performance period is the thirty-six month period then ended. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.735% of the fund’s average net assets before an increase of $1,176,757 (0.071% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Capital Spectrum Fund 39 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,104,867 ClassR 2,680 ClassB 31,735 ClassY 1,190,676 ClassC 418,229 Total ClassM 5,709 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,740 under the expense offset arrangements and by $103,134 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,790, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 40 Capital Spectrum Fund 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,662,554 ClassM 25,774 ClassB 191,024 ClassR 8,019 ClassC 2,516,546 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $702,408 and $6,151 from the sale of classA and classM shares, respectively, and received $10,701 and $14,396 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,454,232,639 and $603,999,438, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $44,007,292 and $54,799,571, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 67,486,000 244,503 Options exercised — — Options expired — — Options closed (67,486,000) (244,503) Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/13 Year ended 4/30/12 ClassA Shares Amount Shares Amount Shares sold 25,777,464 $689,383,553 14,474,650 $343,447,338 Shares issued in connection with reinvestment of distributions 764,699 20,203,350 409,756 9,207,228 26,542,163 709,586,903 14,884,406 352,654,566 Shares repurchased (7,339,328) (196,997,297) (5,476,379) (125,776,238) Net increase Capital Spectrum Fund 41 Year ended 4/30/13 Year ended 4/30/12 ClassB Shares Amount Shares Amount Shares sold 798,423 $21,326,611 360,315 $8,630,376 Shares issued in connection with reinvestment of distributions 15,168 397,865 6,553 146,580 813,591 21,724,476 366,868 8,776,956 Shares repurchased (113,142) (2,996,989) (58,665) (1,338,507) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassC Shares Amount Shares Amount Shares sold 10,479,553 $279,307,974 4,000,255 $96,503,237 Shares issued in connection with reinvestment of distributions 221,768 5,805,895 100,792 2,251,704 10,701,321 285,113,869 4,101,047 98,754,941 Shares repurchased (1,250,437) (33,087,571) (620,106) (14,267,029) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassM Shares Amount Shares Amount Shares sold 127,716 $3,410,856 54,882 $1,334,670 Shares issued in connection with reinvestment of distributions 3,484 91,587 2,355 52,758 131,200 3,502,443 57,237 1,387,428 Shares repurchased (37,750) (1,000,272) (18,944) (447,261) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassR Shares Amount Shares Amount Shares sold 117,773 $3,196,385 21,196 $513,172 Shares issued in connection with reinvestment of distributions 1,836 48,390 558 12,525 119,609 3,244,775 21,754 525,697 Shares repurchased (14,516) (393,133) (3,754) (89,041) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassY Shares Amount Shares Amount Shares sold 28,153,314 $756,562,248 14,501,518 $347,122,766 Shares issued in connection with reinvestment of distributions 747,764 19,793,319 398,035 8,951,809 28,901,078 776,355,567 14,899,553 356,074,575 Shares repurchased (7,852,579) (210,095,642) (6,521,433) (149,299,517) Net increase 42 Capital Spectrum Fund Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $7,800,000 Written swap option contracts (contract amount) $— * Futures contracts (number of contracts) 500 Forward currency contracts (contract amount) $47,700,000 OTC interest rate swap contracts (notional) $117,100,000 OTC total return swap contracts (notional) $53,600,000 Warrants (number of warrants) 200,000 * For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $5,545,555 Payables $— Equity contracts Investments 1,091,167 Payables — Payables, Net assets — Unrealized Interest rate contracts Receivables — depreciation 53,455* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $5,803,291 $— $5,803,291 Equity contracts — 6,214,618 — — $6,214,618 Interest rate contracts (205,951) (1,260,252) — 1,289,635 $(176,568) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants Futures contracts Total Foreign exchange contracts $— $— $5,545,555 $5,545,555 Equity contracts (77,633) (453,915) — $(531,548) Interest rate contracts — (4,848) — $(4,848) Total Capital Spectrum Fund 43 Note 6: Transactions with affiliated issuers Transactions during the reporting period with any company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $184,869,029 $998,287,536 $1,183,156,565 $245,960 $— Putnam Short Term Investment Fund* — 439,920,178 226,777,112 36,544 213,143,066 Select Comfort Corp.† — 217,922 — — 63,421,042 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011-11 and their impact, if any, on the fund’s financial statements. 44 Capital Spectrum Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $24,367,383 as a capital gain dividend with respect to the taxable year ended April 30, 2013, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 17.71% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 28.81%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Capital Spectrum Fund 45 About the Trustees Independent Trustees 46 Capital Spectrum Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Capital Spectrum Fund 47 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Proxy Manager, Assistant Clerk, 2010); Senior Financial Analyst, Old Mutual Asset and Associate Treasurer Management (2007–2008); Senior Financial Since 2000 Analyst, Putnam Investments (1999–2007) The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 48 Capital Spectrum Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Capital Spectrum Fund 49 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Capital Spectrum Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Capital Spectrum Fund 51 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Investment Sub-Advisor Kenneth R. Leibler Janet C. Smith The Putnam Advisory Robert E. Patterson Vice President, Company, LLC George Putnam, III Principal Accounting Officer, One Post Office Square Robert L. Reynolds and Assistant Treasurer Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Marketing Services Officers Vice President and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square President Boston, MA 02109 James P. Pappas Jonathan S. Horwitz Vice President Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Mark C. Trenchard and Trust Company Compliance Liaison Vice President and BSA Compliance Officer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Associate Treasurer PricewaterhouseCoopers LLP This report is for the information of shareholders of Putnam Capital Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2013	$95,656	$	$9,549	$ — April 30, 2012	$66,762	$ — $9,417	$1,399 For the fiscal years ended April 30, 2013 and April 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $157,049 and $128,199 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
